Order entered May 29, 2015




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-14-01375-CR

                               WILLIE JAMES PITTS, Appellant

                                                 V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the Criminal District Court No. 2
                                     Dallas County, Texas
                              Trial Court Cause No. F13-61758-I

                                             ORDER
          The Court ORDERS the appellant’s brief received on May 26, 2015 filed as of the date

of this order.

          The clerk’s record does not contain the trial court’s jury charge on guilt or the verdict

form.     The Court notes that on October 15, 2014, the trial court ordered that the verdict

containing the jury foreman’s name and signature was not to be publicly available on the District

Clerk’s case management system. The documents, however, must be included in the record on

appeal.

          Accordingly, the Court ORDERS the Dallas County District Clerk to file, within

FIFTEEN DAYS of the date of this order, a supplemental record containing the trial court’s

charge on guilt and the jury’s verdict. We further ORDER that the District Clerk take the
necessary precautions to file the supplemental record containing those documents in accordance

with the trial court’s October 15, 2014 order.

        We DIRECT the Clerk to send copies of this order to the Honorable Don Adams,

Presiding Judge, Criminal District Court No. 2; Felicia Pitre, Dallas County District Clerk; and

to counsel for all parties.

                                                   /s/     ADA BROWN
                                                           JUSTICE